Niblack J.
The appellee sued the appellant, in the court below, and in his complaint alleged that “ The Mount Vernon Masonic Hall Company ” was a corporation, organized under the laws of this State, for the purpose of erecting a building, to_ be used in part as a Masonic lodge. That the said appellee was the assignee in bankruptcy of such corporation. That before the organization of said corporation, and in the preliminary articles of association thereof, the appellant subscribed for ten shares, of twenty dollars each, of the capital stock of said corporation, agreeing to pay two hundred dollars therefor. That said articles of association had been duly executed and acknowledged, and duplicates thereof filed in the recorder’s office of Posey county, and in the office of the Secretary of State, respectively, and that the appellant, although often requested, had, failed, neglected and refused to pay said sum of two hundred dollars.
There was an issue, a trial by the court, and a finding and judgment for the appellee.
This case, in all its essential particulars, including the questions reserved in the record by the appellant, is a parallel one to the ease of Nelson v. Blakey, Assignee, 54 Ind. 29, decided at the present term. The same question, as to the admissibility in evidence, on behalf of the appellee, of a “ certified copy of a certified co]}y ” of the articles of association above referred to, arose on the trial of this case, in the same form as it did-in that, and, upon the authority of that case, the judgment in this case must also be reversed.
The judgment is reversed, at the costs of the appellee, and the cause remanded for a new trial.